Fish, C. J.
I concur in the judgment. If the railroad commission has the power, under the act of 1905, to make a rule requiring railroad companies to furnish cars to shippers within a given time and to prescribe a penalty for failure to comply with such rule, then, for the reasons given in the opinion of the court, a shipper is not restricted to a recovery of the penalty for a violation of the rule. If the railroad commission has no power to prescribe such a rule and penalty, which I think is true (see dissent in Southern Railway Co. v. Melton, 132 Ga. 277 (65 S. E. 665)), then of course it follows that the only remedy a shipper has, who may have sustained damages for a breach of the common-law duty of a railroad company to furnish him cars, is a common-law action for damages.